DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2 and 3 recite “the predetermined number of marks”, and Claim 4 recites “the marks” however there has been no prior reference to “the marks” or “a predetermined number of marks” and therefore lacks proper antecedent basis to the extent the claimed scope cannot be determined because it is unclear what the marks are or how many of them there are.
Claim 6 is rejected because it is unclear how the processor causes the first display section to display the second display content.  The specification states this is accomplished by linking the rotations of the first and second display sections.  However, as best understood by the examiner even if this were the case, the first display can only 
As far as understood by the Examiner, the rejection stands as follows:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sembritzki, US 2014/0247699.
Regarding claim 1, Sembritzki discloses an electronic timepiece comprising:
a first display section (i) which includes a first rotatable part (40c), (ii) in which a predetermined number of display contents being a same display content is simultaneously displayed at an interval of a predetermined angle in a rotation angle range of the first rotatable part (Figs 4A-4I), wherein the predetermined number is two or more (2), and (iii) which makes a display pattern (35C, 36C) that shows change in the display content appear the predetermined number of times cyclically according to rotation of the first rotatable part (4A-4I); and 
a processor (101), wherein when causing the first display section to display a first display content of a plurality of first display contents which is produced by the display content changing according to the rotation of the first rotatable part and included in the display pattern, the processor selects an angular position from among angular positions for the first display content in the predetermined number of display patterns which is produced by the display pattern appearing the predetermined number of times cyclically, and causes the first rotatable part to rotate to the selected angular position (CPU 101 can move a desired motor a desired direction [0062]-[0067]).
Regarding claim 2, Sembritzki discloses a fixed section including the predetermined number of marks (2) cyclically disposed for the display patterns (35C,  36C) wherein the first rotatable part includes selective display parts (gaps between 50C, 52C) which selectively display the marks in phase ranges being same in the respective display patterns (the phases of the moon are displayed cyclically by the respective patterns).
Regarding claim 3, Sembritzki discloses a fixed section including selective instruction parts (gaps between 50C, 52C) disposed at an interval corresponding to a display interval of the display patterns (both are displayed at 180°), wherein the first rotatable part is a rotating plate (40C) including the predetermined number (2) of marks cyclically disposed for the display patterns, and the processor (101) causes the first display section to display the first display content which is determined by a relative positional relationship between the first rotatable part and the selective instruction parts (the position of the rotating part 40C determines the phase of the moon displayed).
Regarding claim 4, Sembritzki discloses the selective instruction parts selectively display the marks of the rotating plate in phase ranges being same in the respective display patterns (Fig 4A-4I).
Regarding claim 5, Sembritzki discloses a second display section (Figure 1, window next to 20) which includes a second rotatable part (date wheel) and displays a second display content according to an angular position of the second rotatable part (the date [0062] discloses the time and date can also be displayed), wherein the processor causes the first display section to display a predetermined cycle of at least a portion of a cyclical change of the second display content, which is displayed by the second display section, by linking the predetermined cycle with one cycle of the display patterns, which are produced by the first display section (the moon display cycle is linked with the time of month displaying the various moon phases on a predetermined cycle).
Regarding claim 6, as best understood by the examiner, Sembritzki discloses when causing the second display section to display the second display content according to predetermined counting time, the processor causes the first display section to display at least a portion of the second display content (both displays represent a passage of time and therefore can show time moving at the same rate).
Regarding claim 7, Sembritzki discloses the predetermined counting time includes time in a predetermined region (North or South hemisphere).
Regarding claim 9, Sembritzki discloses the processor causes the first rotatable part to rotate, among the angular positions for the first display content displayed by the first display section in the predetermined number of the display patterns, to the angular position to which the first rotatable part reaches first from a current angular position in a predetermined rotation direction [0014].
Regarding claim 10, Sembritzki discloses the processor causes the first rotatable part to rotate, among the angular positions for the first display content displayed by the first display section in the predetermined number of the display patterns, to the angular position to which the first rotatable part reaches first from a current angular position in a rotation direction opposite to a rotation direction of the second display section for changing the second display content ([0014] and [0056]-[0057]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sembritzki as applied to claims 1-7 above, and further in view of Hasegawa, US 2011/0063953.
Regarding claim 8, Sembritzki does not explicitly disclose changes in rotation speed before and after the second display changes content.
Hasegawa teaches rotation speeds of hands to be changeable based on number of displays being changed.  Specifically that the rotation speed of a first rotatable part is different before and after a second display finishes (Fig 5 and [0011]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the speed changing methods taught by Hasegawa in the device of Sembritzki for the purpose of fast and efficient updating of the display contents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON M COLLINS/           Examiner, Art Unit 2844  


/EDWIN A. LEON/           Primary Examiner, Art Unit 2833